 WEIL-McLAIN COMPANY19All our employees are free to become or refrain from becoming members ofthe above-named Union,or any other labor organization, except to the extent thatsaid right may be affected by an agreement in conformity with Section 8(a)(3) oftheAct, as modified by the Labor-Management Reporting and Disclosure Actof 1959.KEYSTONE FLOORS, INC. D/B/A KEYSTONEUNIVERSAL CARPET COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.Weil-McLain CompanyandPattern Makers'League of NorthAmerica, So.Bend Association and Michigan City Branch,Petitioner.Case No. 13-RC-7066.February 6, 1961SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued by theBoard on July 7, 1960,1 an election by secret ballot was conducted onJuly 29, 1960, under the direction and supervision of the RegionalDirector for the Thirteenth Region, among the employees in the ap-propriate voting group defined by the Board. Following the election,the parties were furnished with a tally of ballots, which showed thatof approximately 10 eligible voters, 10 cast valid ballots, of which 5were for the Intervenor, International Molders and Foundry WorkersUnion of North America, Local 316, AFL-CIO, and 5 were for thePetitioner.There were no challenged ballots.Thereafter, the Peti-tioner filed timely objections to conduct affecting the election.After an investigation the Regional Director on October 14, 1960,issuedhis report on objections in which he recommended that objec-tions numbered 2 and 3 be overruled, but he found that objectionnumbered 1 raised material and substantial issues concerning conductaffecting the election results and recommended on this basis that theelection be set aside.Timely exceptions to this finding and recom-mendation were filed by the Employer.No exceptions were filed bythe other parties.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Kimball].The Board has considered the objections, the Regional Director'sreport, and the Employer's exceptions thereto, and upon the entirerecord in the case, makes the following findings:'1Not published in NLRB volumes.2As no exceptions were filed with respect to the Regional Director's recommendationsthat objections numbered 2 and 3 be overruled,such recommendations are adoptedproforma.130 NLRB No. 2. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn objection numbered 1, the Petitioner alleged that during thecrucial period before the election the Employer threatened employeeswith economic reprisals if they selected the Petitioner as their repre-sentative.The Regional Director found that the Employer wroteletters to employees in the unit on July 21 and 23, 1960, and delivereda prepared speech on July 27, 1960, in which it stated its oppositionto severance of the patternmaker group from the plantwide unitrepresented by the Intervenor.In the first letter, the Employerpointed out that over the previous year about 40 percent of thepatternmaker group's income came from work which was not strictlypatternmaking or pattern repair, and posed the question, "How regu-lar will my pay check as a `patternmaker' be if I should lose theopportunity I now have ofalso doing work which is not strictlypatternmaking?"It added that this was a particularly importantquestion at that time when no patterns for new boilers were scheduledfor the immediate future.In the second letter, the Employer stated that under the existingsetup, when there was not enough actual patternmaking to occupythe patternmaker group, it was able to shift them onto maintenanceor other work, but that if they voted for severance,"it is probablethat this flexible interchange between actual patternmaking and theother type of work will end."It added that "it is not likely that theMolders Union would sanction maintenance, production, or othernon-patternmaking work being done by employees in a separate unitwho are represented by a different union, because this would reducethe job opportunities of the employees the Molders Union continuesto represent."Finally, it stated that, "It is a plain fact that if yourgroup chooses separate representation you cannot fall under our con-tract with the Molders Union with all its provisions, which have beennegotiated over so many years, for paid vacations, holiday pay, shiftdifferentials, pensions, etc.and for seniority in relation to non-patternmaking work."In the speech, the Employer stated, among other things, that abouthalf of all patternmakers in the area were out of work and that therewere layoffs of patternmakers at specified plants where the PatternMakers League was their representative; and that if the Petitionerwon, its bargaining demands might be so costly that it might be lesscostly to have its patternmaking done at jobbing shops.Finally, itrepresented that the Board, in effect, said to them (in its Decisionand Direction of Election) :You can, if you want, have separate representation for yourpatternmaking work, but maintenance, production and other workwhich is not patternmaking stays in the plantwide productionand maintenance unit represented by [the Molders Union]. WEIL-McLAIN COMPANY21The Regional Director concluded that the Employer's statements,relative to loss of nonpatternmaking work if the Petitioner won, takenin their entire context, constituted threats of economic reprisal.TheEmployer excepted to this conclusion on various grounds.We findmerit in the exceptions for the following reasons.We think it is clear that the statements made by the Employerherein were merely representations of fact and expressions of opinionas to the economic consequences of severance. To the extent that suchstatements constituted misrepresentations as to the effect of the sen-iority provisions of the Intervenor's contract upon the assignment ofnonpatternmaking work to the patternmaker group, as to the positionwhich the Intervenor would take with respect to such assignments, oras to the import of the Board's Decision and Direction of Electionrelative to this matter, they were not misrepresentations as to matterspeculiarly within the knowledge of the Employer.The Petitionerhad full opportunity-which it chose not to use-to rebut these state-ments, and the employees themselves were capable of evaluating them aUnlike the Regional Director, we do not construe the Employer'sstatements as containing threats, either express or by clear implication,that it would itself discontinue its past practice of assigning non-patternmaking work to the patternmaker group in the event of theestablishment of a separate patternmakers' unit.Rather, we see inthe statements, viewed as a whole, an expression of the Employer'sopinion as to the possible economic consequences of a decision by thevoters to sever from the existing broader unit.'We conclude that theEmployer's statements did not exceed the bounds of permissible cam-paign propaganda.Objection numbered 1 is for this reason herebyoverruled.Accordingly, as we have overruled the objections, and the tally ofballots indicates that the Petitioner did not receive a majority of thevalid ballots cast in the election, the employees involved shall remaina part of the existing unit represented by the Intervenor and we shallcertify the results to this effect.[The Board certified that a majority of the valid ballots was notcast for Pattern Makers' League of North America, So. Bend Asso-ciation and Michigan City Branch, and that said labor organizationis not the exclusive representative of the employees in the voting groupdefined in the Board's Decision and Direction of Election herein.Accordingly, as there has been no severance, such group therefore' SeeUnity ManufacturingCompany,107 NLRB 21;Kennametal,Inc,121 NLRB 410;The Baltimore Luggage Company,123 NLRB 1289;TheCrossCompany,123 NLRB 1503,1506;Stewart-TVarner Corporation,102 NLRB 1153, 1157-1158.4 SeeLa PointeMachine ToolCompany,113 NLRB 171, 172. The case ofAeroncaManufacturing Corporation,118 NLRB 461, relied upon by the Regional Director to sup-port his conclusion,is in our opinion inapposite.. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDremains a part of the existing unit presently represented by Inter-nationalMolders and Foundry Workers Union of North America,Local 316, AFL-CIO, at Michigan City, Indiana, plant of Weil-McLain Company.]Field Paper Box Co.andPrinting Specialties&Paper ProductsUnion No. 415, affiliated with International Printing Pressmen& Assistants Union of North America, AFL-CIO, PetitionerBox Finishers,Inc.andPrinting Specialties&Paper ProductsUnion No. 415, affiliated with International Printing Pressmen&Assistants Union of North America, AFL-CIO,' Petitioner.Cases Nos. 13-RC-7379 and 13-RC-7398. Feb7ua7 y 6, 1961DECISION AND DIRECTION OF ELECTION*Upon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Rush F. Hall,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Fanning andKimball].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2(6) and (7) of the Act.4.Field Paper Box Co., an Illinois corporation, is engaged in themanufacture of paper boxes at its plant at 1740 North Pulaski Road,Chicago, Illinois.Box Finishers, Inc., an Illinois corporation, hasa plant at 4455 West Fullerton Avenue, Chicago, Illinois, for thefinishing of paper boxes.The Petitioner appears to have taken theposition at the hearing that it now seeks a single production andmaintenance unit comprising both plants, but it would continue to1The name of the Petitioner appears as amended at the hearing*On February 23, 1961, the Board approved a stipulation of the parties in which theyasserted that it was,and is, the intention of all parties to this proceeding to exclude, notinclude, plant clericals from the voting unit at both plants of the Employer herein in-volvedIn view of the above action, it becomes unnecessary for the Regional Director,before proceeding with the election,to determine that the Petitioner has an adequateshowing of interest in the larger unit originally found appropriate130 NLRB No. 7.